DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed January 25, 2021 has been fully considered and entered.
Applicant’s arguments, see pages 5-8, filed January 25, 2021, with respect to claims 17-25, 46, and 47 have been fully considered and are persuasive.  Accordingly, the prior art rejections set forth in the Office action mailed January 15, 2021 have been withdrawn in view of Applicant’s Amendment.

Allowable Subject Matter
Claims 17-25, 46 and 47 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The fiber optic connector defined by claim 17, comprising a nose piece that mounts over front ends of the fiber carrier modules, the nose piece being slidable relative to the fiber carrier modules between an extended position where the non-ferrulized portions are protected and housed within the nose piece and a retracted position where the non-ferrulized portions extend through openings defined in the nose piece and are therefore exposed in combination with all of the other limitations of claim 17; or
The fiber optic component having the unique combination of limitations defined by claim 25, comprising a capillary flow stop defined in the first side of the module main body for preventing the adhesive from migrating from the fiber anchoring location, wherein a first side of the cover structure includes alignment pins that fit within alignment openings defined in the first side of the module main body, the alignment openings being positioned on opposing sides of the fiber anchoring location, and wherein the first side of the cover structure includes an adhesive injection port for injecting adhesive into the fiber anchoring location for locking the optical fibers in place, and a cavity that surrounds the adhesive injection port for facilitating the flow of injected adhesive throughout the entire fiber anchoring location in combination with all of the other limitations of claim 25.  
Claims 18-24 depend from claim 17, and claims 46 and 47 depend from claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874